                         Case 1:18-cr-00217-KMW Document 111 Filed 05/06/19 Page 1 of 1
                          Case 1:18-cr-00217-KMW Document 109 Filed 05/02/19 Page 1 of 1


                                           THE HoFFINGER FmM, PLLC
                                             150 EAsT 5gm STREET, 16TH rr
                                                                       ""~-~-!:::
                                                                             - ====================;-i
                                                 NEWYORK,NEWYORKH                   «!JSDS SDNY
JAC K   5.   H OF"F"I N GER                      TE LEPHONE: CZ 1 Z) 4Z 1 •         100CUMENT          MARK       . G EI SLER
F R AN HO F" fl'I NGER
                                                  F'Acs1r-.1 1LE:   cz i z> zz3.3   ~LECTRONICALLY FILEDo,        OUN S EL




                                                                                    DOC#:-----.-------
                                                                                    DATE FILED: 5""/ 6 1ft

   CHAMBERS OF KIMBA M . WOOD
        u.s.D.J.-S.D.N.Y.
                                                 May 2, 2019
                                                                                         MEMO ENDORSED
      VIAECF
      Honorable Kimba M. Wood
      United States District Court
      Southern District of New York
      500 Pearl Street, Room 2540
      New York, New York 10007

                               Re:   United States v. Freedman, et al. 18 Cr. 217 (KMW)

      Dear Judge Wood:

               We represent defendant Dialecti Voudouris in the above case. As part of the bail
      conditions in this case, Dr. Voudouris' travel is restricted to the Southern and Eastern Districts ~ •
      of New York. I write to request a modification of those conditions to permit Dr. Voudouris
      travel to the District of New Jersey on June 9, 2019, to attend the bridal shower of a cousin,     ~
                                                                                                             tj
      and on July 14-15, 2019, to attend the wedding and reception of the same cousin.

           Dr. Voudouris' Pretrial Services Officer (Andrew Kessler-Cleary) and AUSA David
      Abramowicz have no objection to this request.

                     Thank you for Your Honor's consideration.




                                                 :zl~
                                                    Susan Hoffinger
                                                                                                  .     6'-3-/f
                                                                                                SO ORDERED, N.Y., N.Y.

        cc: Pretrial Services Officer Andrew Kessler-Cleary (via email)
                                                                                              Ik~.J,,,t)?1,. Wh-d.
                                                                                                  KIMBAM; WOOD
                                                                                                     U.S.D.J.
